United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.H., Appellant
and
DEPARTMENT OF THE AIR FORCE,
MATERIEL COMMAND, HILL AIR FORCE
BASE, UT, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1106
Issued: February 23, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On April 20, 2015 appellant filed a timely appeal from an April 7, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether OWCP abused its discretion by denying appellant authorization for
psychological testing and diagnostic evaluation.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the April 7, 2015 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

On appeal appellant contends that he sustained an employment-related head injury on
January 24, 2013, but forgot to include it in his original claim form due to the nature of his
injury. He contends that psychological testing and evaluation is necessary to determine the
nature and extent of his condition.
FACTUAL HISTORY
OWCP accepted that appellant, a 39-year-old aircraft mechanic, sustained a right
shoulder and acromioclavicular (AC) dislocation on January 24, 2013 as a result of slipping and
falling on ice in the performance of duty. It authorized right shoulder surgery, which he
underwent on March 1, 2013. Appellant was paid compensation benefits.
On May 21, 2013 appellant’s treating physician, Dr. Michael Metcalf, a Board-certified
orthopedic surgeon, found neurologic symptoms, substantial mood swings, depression, and
agitation, and noted his concern that “perhaps during his fall [appellant] may have hit his head.”
He referred appellant to Dr. Antonietta Russo, a psychologist, for evaluation at a postconcussion
clinic.
In a May 31, 2013 report, Dr. Russo indicated that appellant was seen for a “concussive
injury that occurred secondary to slip and fall at work” on January 24, 2013. She noted that
appellant suffered a “severe shoulder injury as well as back and mild concussive injury” and had
“been struggling to manage affective and cognitive functioning with difficulties including pain,
headaches, as well as noise and light sensitivities.” On July 16, 2013 Dr. Russo conducted
psychological testing and found significant psychological distress that was likely contributing to
his current functioning. She discovered a pattern of neurological findings, including attention
difficulties and significant mood dysfunction consistent with a mild head injury, complicated by
psychological factors, as well as a history of previous mild head injuries. Dr. Russo diagnosed
severe major depressive disorder, adjustment disorder with mixed anxiety and depressed mood,
and concussion with no loss of consciousness.
On September 10, 2013 appellant requested authorization for psychological testing and
diagnostic evaluation.
In a September 10, 2013 letter, OWCP notified appellant that the evidence in the record
was insufficient to establish medical necessity and afforded him 30 days to submit additional
evidence and respond to its inquiries.
Appellant submitted a December 17, 2013 report from Dr. Bryson Smith, a Boardcertified neurosurgeon, who found that he had “functional limitations, clinical dysthymia,
depression, anxiety, and passive coping skills with [his] chronic pain.” Dr. Smith noted that
untreated emotional issues could result in barriers to recovery and inadequate response to
treatment. He found that appellant demonstrated “inadequate coping skills, and reliance on
passive treatments such as opioids.” Dr. Smith referred appellant to “pain psychology” to “help
de-emphasize pain relief and emphasize mindfulness towards function and self-reliance for
success.”

2

OWCP referred appellant to Dr. Michael Callahan, a Board-certified orthopedic surgeon,
for a second opinion evaluation to determine the nature and extent of his employment-related
injuries. On July 2, 2014 Dr. Callahan reviewed a statement of accepted facts and appellant’s
medical records, and conducted a physical examination. He found that on January 24, 2013
appellant sustained a right grade 5 AC separation diagnosed by x-ray and subsequent surgical
intervention confirming the posterior displacement of the AC joint and penetration of the
trapezius muscle. Dr. Callahan opined that it was likely that the fall caused a recurrent injury to
his lumbar spine based on his rapid onset of complaints of low back pain, left-sided
radiculopathy, and right-sided hamstring pain with changes demonstrated by magnetic resonance
imaging (MRI) scan. He found no evidence of any current neck condition other than trapezius
pain due to the shoulder surgery. Dr. Callahan concluded that appellant had reached maximum
medical improvement and was totally disabled for work. He recommended vocational
rehabilitation and “further treatment includ[ing] cognitive behavioral therapy, which may extend
for up to 20 visits with a psychotherapist familiar with cognitive behavioral therapy.”
Dr. Callahan advised that appellant should also continue with his pain management physicians,
but strongly recommended weaning him from his narcotics. He indicated that “[t]hese
treatments may extend for up to three to six months to complete his rehabilitation” and then
appellant would be able to return to limited-duty work.
OWCP expanded appellant’s claim to include displacement of lumbar intervertebral disc
without myelopathy based on Dr. Callahan’s July 2, 2014 second opinion report.
By decision dated April 7, 2015, OWCP denied authorization for psychological testing
and diagnostic evaluation as these procedures were unrelated to appellant’s accepted conditions.
It further found that he did not initially claim a head injury on his CA-1 form and the medical
evidence of record was insufficient to establish a head injury causally related to the January 24,
2013 employment incident.
LEGAL PRECEDENT
Section 8103 of FECA provides that the United States shall furnish to an employee who
is injured while in the performance of duty, the services, appliances, and supplies prescribed or
recommended by a qualified physician, which OWCP considers likely to cure, give relief, reduce
the degree or the period of disability, or aid in lessening the amount of the monthly
compensation.3 In interpreting this section of FECA, the Board has recognized that OWCP has
broad discretion in approving services provided under FECA.4
OWCP has the general objective of ensuring that an employee recovers from his or her
injury to the fullest extent possible in the shortest amount of time. It therefore has broad
administrative discretion in choosing means to achieve this goal. The only limitation on
OWCP’s authority is that of reasonableness. Abuse of discretion is generally shown through
proof of manifest error, clearly unreasonable exercise of judgment, or actions taken which are

3

5 U.S.C. § 8103.

4

See J.B., Docket No. 11-1301 (issued March 22, 2012).

3

contrary to both logic and probable deductions from established facts.5 It is not enough to
merely show that the evidence could be construed so as to produce a contrary factual
conclusion.6
ANALYSIS
The Board has duly considered the matter and finds that the case is not in posture for a
decision and must be remanded to OWCP. In the case of William A. Couch,7 the Board held that
when adjudicating a claim, OWCP is obligated to consider all evidence properly submitted by a
claimant and received by it before the final decision is issued. In this case, in a decision dated
April 7, 2015, OWCP denied authorization for psychological testing and diagnostic evaluation.
On September 10, 2013 appellant requested authorization for psychological testing and
diagnostic evaluation and OWCP referred appellant to Dr. Callahan for a second opinion
evaluation to determine the nature and extent of his employment-related injuries. In his July 2,
2014 report, Dr. Callahan recommended vocational rehabilitation and “further treatment
includ[ing] cognitive behavioral therapy, which may extend for up to 20 visits with a
psychotherapist familiar with cognitive behavioral therapy.” This report was received by OWCP
on July 10, 2014. In its April 7, 2015 decision, OWCP denied appellant’s request for
psychological testing and diagnostic evaluation because the treatment was unrelated to his
accepted conditions. It did not note receipt or consideration of the July 2, 2014 report from
Dr. Callahan.
The Board finds that OWCP, in its April 7, 2015 decision, did not provide consideration
to the July 2, 2014 report from Dr. Callahan and thus found that psychological testing and
diagnostic evaluation was unrelated to his accepted conditions.8 For this reason, the case will be
remanded to OWCP to enable it to properly consider all the evidence submitted at the time of the
April 7, 2015 decision. Following such further development as OWCP deems necessary, it shall
issue a de novo decision on the claim.
CONCLUSION
The Board finds that this case is not in posture for decision.

5

Id.

6

See Dale E. Jones, 48 ECAB 648 (1997); Daniel J. Perea, 42 ECAB 214 (1990).

7

41 ECAB 548 (1990).

8

See Linda Johnson, 45 ECAB 439, 440 (1994) (where the Board held that it is necessary that OWCP review all
evidence submitted by a claimant and received by it prior to issuance of its final decision and noted that this
principal applies with equal force when evidence is received by OWCP the same day a final decision is issued).

4

ORDER
IT IS HEREBY ORDERED THAT the April 7, 2015 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
proceedings consistent with this decision of the Board.
Issued: February 23, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

